office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 llconway posts-112862-10 uilc date date to john tuzynski chief supervisory internal revenue_agent from marie cashman special counsel tax exempt government entities subject payments to taxi drivers this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this is response to your questions related to the proper treatment of amounts paid_by certain establishments to taxicab drivers who deliver passengers this advice may not be used or cited as precedent issue sec_1 whether the payments are income to the drivers whether the payments are tips for services the drivers perform as employees of the taxicab companies or are payments for separate and distinct services what reporting requirements apply to the payments conclusion sec_1 the payments to the drivers are income to the drivers whether the payments are tips for services the drivers perform as employees of the taxicab company or are payments for separate and distinct services depends upon the specific facts and circumstances posts-112862-10 if the payments are tips the drivers are responsible for reporting them to the taxicab company in accordance with sec_6053 the taxicab company in turn must comply with the employment_tax rules applicable to reported tips which include withholding paying and reporting the applicable employment_taxes and reporting the tips as wages on the form_w-2 wage and tax statement alternatively if the payments are for separate and distinct services the establishments are responsible for complying with the reporting requirements under sec_6041 with respect to such payments facts the drivers are employees of taxicab companies that are engaged in the business of transporting passengers for a metered fare the cabs are equipped with meters which calculate and display the fares for any transportation the drivers pick up and transport passengers to their requested destinations typically the driver collects the fares from the passengers and the meter fare is split between the driver and the taxicab company it is customary for the passengers to tip the drivers an amount in addition to the meter fare for the transportation provided some establishments including bars restaurants and adult entertainment clubs have a practice of paying amounts to taxicab drivers who bring passengers to their establishments the payments may or may not bear any relationship to the meter fare may vary depending upon the number of passengers and may be far greater than either the metered fare or the customary tip for the transportation typically one or more passengers are transported from a hotel directly to the establishment in some cases the driver may make agreements with certain hotel personnel so that when a guest wants to go to a bar restaurant or club the hotel personnel will summon the driver’s taxicab from the queue at the hotel anticipating that the driver will split the payment from the establishment with the hotel personnel in some cases the passenger may not request a particular destination and the driver or hotel personnel will recommend an establishment that will pay an amount for delivering the passenger some taxicab companies have a tip rate determination agreement trda with the internal_revenue_service which sets forth agreed upon tip reporting requirements for the employees a typical trda with a taxicab company requires a certain percentage of the meter fare to be reported by the driver to his employer as a tip under the terms of a trda the employer must get of the employees to sign employee participation agreements trda participation assures the employer that periods covered by the trda will not be examined with respect to tips as long as participants comply with the requirements under the agreement participating employees who report their tips to their employer at or above the established tip rate will also not be audited with respect to tip_income during the period the trda is in effect with respect to non- participating employees and participating employees who fail to report at or above the we do not have sufficient facts to know whether the customary tip is still paid in these circumstances posts-112862-10 determined tip rate the employer is required to provide to the irs the names and social_security numbers of those employees and amount of tips reported at present the establishments making the payments at issue are not reporting the payments to the individual drivers on a form_1099 miscellaneous income nor are the drivers reporting the payments to the taxicab companies as tips such that the taxicab companies are not treating the payments as wages subject_to employment_taxes and required to be reported on forms w-2 the absence of reporting on either forms or forms w-2 may result in some drivers not reporting the payments as income on their income_tax returns law and analysis issue payments are income to drivers sec_61 provides that gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-2 provides that tips are income to the recipients the payments made by the establishments to the drivers are income to the drivers regardless of whether the payments are tips or remuneration for services that are separate and distinct from their employment by the taxicab companies issue payments may be tips or payments for separate and distinct services depending on facts and circumstances small differences in the facts and circumstances may influence the determination of whether particular payments are tips for driving passengers as an employee of a taxicab company or payments for separate and distinct services tips are not defined in the code or regulations however published guidance is instructive in determining whether a payment is a tip revrul_59_252 1959_2_cb_215 provides criteria which indicate when amounts received in an employment relationship are tips rather than service charges the revenue_ruling provides that the absence of any of the following factors creates a doubt as to whether a payment is a tip and indicates that the payment may be a service charge the payment must be made free from compulsion the customer must have unrestricted right to determine the amount thereof the payment should not be the subject of negotiation or dictated by employer policy and generally the customer has the right to determine who receives the payment while the criteria listed in revrul_59_252 are instructive they were set out in the context of determining whether payments from a customer of the see also revrul_57_397 1957_2_cb_628 holding that an amount automatically added to a hotel bill for disbursement to hotel employees is a service charge and revrul_69_28 1969_1_cb_270 concluding in various situations amounts received by employees were tips or nontip wages based on the facts and circumstances of the arrangement posts-112862-10 employer were tips to the employees accordingly application of the criteria is not necessarily determinative in all instances in classifying a payment as a tip in employment or as something else altogether all of the surrounding facts and circumstances must be considered on the question of whether the payments at issue are tips in employment or payments for separate and distinct services certain facts and circumstances would support the characterization that the payments at issue are tips for example if the taxicab company shares in the payments made by the establishments and drivers are aware that they must turn over a portion of the payments to the taxicab company to keep their jobs then there is a strong argument that the portion of the payments the drivers keep are tips as remuneration for driving the taxicab for the company if the establishments all pay the same amount and the passengers generally make clear that they want to go to a certain type of establishment even if they do not request a specific destination then the driver has no incentive to perform a service separate and apart from driving the passenger to any such establishment if the passenger requests a particular destination and the driver acquiesces without comment when he knows that the establishment will pay him for delivering the passenger the payment looks more like a tip for performing only the transportation service the passenger requested other facts and circumstances would support the characterization that the payments are for the drivers’ separate and distinct services of delivering patrons to the establishments rather than merely transporting the passengers as part of their duties for the taxicab company employers if the driver recommends or selects the passenger’s destination in order to secure the payment from a particular destination then there is a strong argument that the establishment is paying the driver for bringing it customers a service separate and apart from transporting the passenger in the taxicab if the driver is collaborating with hotel personnel who have recommended or selected the destination having agreed to share the establishment’s payment with the hotel personnel then there is also a strong argument that the driver is providing services that are separate and apart from driving the taxicab that is that of delivering patrons to certain establishments if the passenger selects a particular destination and the driver tries to persuade the passenger to go to a different destination because of the payment the driver can expect to receive then there is once again a strong argument that the for example a few court cases have used a test to analyze whether certain payments from patrons were tips includible in income or gifts excludable from income generally the test used to determine whether or not the payments were tips rather than gifts is whether the payments were an incident of the services provided in 176_f2d_221 9th cir the ninth circuit in considering whether tips to an employee taxi driver from customers were taxable_income recognized that tips lacked the essential element of a gift - namely the free bestowing of a gratuity without consideration id pincite furthermore the court noted that a tip is connected directly with the service and its quality id pincite the taxpayer received tips as an incident to the service which he rendered to his patrons id pincite in 26_tc_1218 the tax_court relying primarily on roberts found that tokes tips were taxable_income since the dealer received the monies as an incident of the services which he performed as an employee for the patrons posts-112862-10 driver is providing services that are separate and apart from driving passengers to their requested destinations issue reporting requirements apply whether the payments are tips or payments for separate and distinct services the reporting requirements applicable to the payments depend upon whether they are tips or payments for separate services under the facts and circumstances social_security and medicare taxes under the fica are imposed on employees and employers sec_3101 and sec_3111 respectively equal to a percentage of the wages received by an employee with respect to employment sec_3121 defines wages for purposes of the federal_insurance_contributions_act fica tax as all remuneration for services performed by an employee for an employer with certain exceptions cash tips of dollar_figure or more received by an employee in any calendar month in the course of the employee’s employment by the employer are wages for fica purposes sec_3121 similar rules are provided with respect to income_tax_withholding sec_3401 and sec_3402 the code establishes a set of specific rules that govern tip reporting the fundamental rule is that an employee must report tips received to his employer this rule found at sec_6053 requires every employee who receives more than dollar_figure in tips a month to report those tips to his employer on a written_statement no later than the 10th day of the month following the month in which the employee received the tips sec_3121 and sec_3402 specify that tips are deemed to be paid at the time the employee furnishes the written_statement required by sec_6053 thus the employer’s obligation to withhold and pay fica and income taxes on tips does not begin until the employee reports tips to the employer in addition the employer is required to withhold and pay the employee’s fica and income_tax on reported tips only to the extent that collections can be made from the employee’s wages under the employer’s control excluding tips on or after the time the written_statement is furnished sec_3102 and sec_3402 if the employee does not report tips to his employer the tips are considered to be paid at the time the employee receives them in the case of unreported tips the employer i sec_4 in fact some of the drivers may be engaged in a separate trade_or_business of delivering patrons to the establishments the u s supreme court stated in 480_us_23 that the question of whether a taxpayer is engaged in a trade_or_business requires an examination of the relevant facts in each case furthermore to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit id pincite while a determination that a driver has a separate trade_or_business of delivering patrons would even further indicate that the payments are made by the establishments in connection with such trade_or_business rather than as tips for the driver’s employment such determination is not critical to a finding that the payments are made for separate services by the driver posts-112862-10 not required to withhold and pay the employer portion of fica on unreported tips until notice_and_demand for the taxes is made to the employer by the irs sec_3121 the employee however remains liable for reporting these amounts in income in the year received and for paying the employee share of the fica_taxes sec_6051 requires employers to provide employees with a written_statement currently form_w-2 each year showing among other things the_amount_of_wages paid and the amount of income and employment_taxes deducted and withheld the statement must be furnished to the employee no later than january of the year following the year in which the wages were paid the deadline for filing forms w-2 is the last day of february for paper returns and the last day of march for returns filed electronically under sec_31_6051-1 tips reported by the employee to the employer under sec_6053 are reported as wages on form_w-2 accordingly if the payments at issue are tips the usual rules governing tips apply the employee must report the tips and the employer in turn must withhold and pay the applicable employment_taxes and report the tips on forms w-2 if the payments are tips the establishment has no reporting obligation with respect to such payments if the facts and circumstances are such that a determination is made that the payments are tips and the affected employer has a trda consideration must be given to whether the payments that the employer’s drivers receive from establishments to deliver passengers were taken into account in negotiating the percentage of the metered fare that must be reported as a tip under the trda when an employer has a trda the employer and participating employees are required to comply with the terms of the agreement as mentioned above participating employees are required to report tips of at least a specified percentage of receipts the meter fare in the case of taxi drivers and employers are required to follow the normal rules treating reported tips as wages subject_to applicable employment_taxes and reporting all reported tips as wages on the employees’ forms w-2 thus taxicab companies with a trda may take the position that they are in compliance with the trda if the payments were not taken into account in negotiating the trda the irs should consider taking appropriate steps to address the affect of these payments if any on the trda sec_451 provides that tips reported as required by sec_6053 are deemed received at the time the written_statement is furnished to the employer when faced with an irs determination that the payments are tips taxicab employers may disagree raising rev ruls 1970_1_cb_191 and 1970_1_cb_4 as authority that payments made to an employee by a third party the establishment making the payments that is not the common_law employer are not wages non wage payments are neither subject_to employment_taxes nor reportable on form_w-2 revrul_70_337 holds that bonuses paid_by a manufacturer to certain_sales employees of its dealers whether directly or though an agent the dealer are not remuneration for services performed for the dealer who employs the salesmen but are remuneration for services rendered to the manufacturer and as such are not wages for employment_tax purposes the critical factor in this ruling was that the payments were for services performed for the manufacturer rather than the dealer similarly revrul_70_331 1970_1_cb_4 holds that the fair_market_value of prize points redeemable for merchandise awarded by a distributor to salesmen-employees of his dealers is includible in the employees’ gross_income when it is constructively received but is not wages for federal employment_tax posts-112862-10 sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-1 requires payments that are fixed or determinable to be reported on form_1099 regulations under sec_6041 also address reporting related to certain payments to employees providing that all wages paid to an employee that are subject_to income_tax_withholding under sec_3401 are required to be reported on form_w-2 in addition all other_payments of compensation from an employer to an employee in the course of the employer’s trade_or_business must be reported on form_w-2 if the total of such payments and the amount of the employee’s wages that are subject_to income_tax_withholding total dollar_figure or more in a calendar_year sec_1_6041-2 however sec_6041 provides that the reporting requirement contained in subsection a does not apply to tips with respect to which sec_6053 relating to reporting of employee tips applies sec_6041 was added to the code by sec_501 of the revenue act of after the irs had relied on sec_1 a - as authority for the holding in revrul_75_400 1975_2_cb_464 as modified by revrul_76_231 1976_1_cb_378 to require employers to report on the employee’s form_w-2 charged tips that the employer turned over to the employees even though the employee had not reported those tips to the employer as required by sec_6053 congress rejected the irs attempt to require withholding on unreported tips and the senate committee explained r equiring employers to report to the irs charge account tips paid to employees on the basis of charge receipts as sought to be imposed by revenue rulings and would place unnecessary recordkeeping and reporting burdens on the employer and would fail to provide the irs with precise information on the amount of tip_income taxable to particular employees s rep no pincite purposes relying on revrul_70_337 the ruling concludes that the value of the prize points are not wages because the points are awarded for services rendered to the distributor if there is an irs determination that the payments are tips we believe these rulings are distinguishable because the critical factor - performance of services for a third party - is missing the driver is performing the services of driving and transporting passengers for the driver’s common_law employer the taxicab company and the payment from the establishment to the driver is a tip for the services performed for the common_law employer thus unlike the employees in the revenue rulings the driver is not performing services directly for the third party tax reform act of provided that the irs was not to follow the rulings posts-112862-10 thus the enactment of sec_6041 makes clear that the requirement to report tips paid in the course of an employment relationship is not imposed by sec_6041 sec_6721 provides for a penalty when an information_return such as form_1099 or form_w-2 is not timely filed the sec_6721 penalty is waived if the failure_to_file the information returns is due to reasonable_cause and not to willful neglect sec_6724 sec_301_6724-1 provides that the penalty for failure_to_file information returns is waived for reasonable_cause only if the filer establishes that there are significant mitigating factors with respect to the failure and that the filer acted in a responsible manner or the failure arose from events beyond the filer’s control significant mitigating factor include but are not limited to- the filer was never required to file this return or statement with respect to this type of transaction previously or the filer has an established history of complying with the information requirements with respect to this type of transaction sec_301_6724-1 a filer acts in a responsible manner if the filer exercised reasonable care undertook significant steps to avoid or mitigate the failure and rectified the failure as promptly as possible once the impediment was removed or the failure discovered sec_301_6724-1 whether or not the filer's actions were reasonable is an objective inquiry lefcourt v united_states 125_f3d_79 2d cir if the payments at issue are for separate and distinct services of delivering patrons to the establishments the establishments are required under sec_6041 to file a form_1099 with the irs for each taxicab driver to whom they paid dollar_figure or more during the calendar_year if the establishments do not file form_1099 whether they are subject_to penalties under sec_6721 depends on the facts and circumstances this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views when an establishment makes payments for the delivery of passengers either to a nonemployee driver or to an employee driver performing a service that is not in the course of his employment with the common_law employer it cannot rely on sec_6041 as authority for not reporting the payments to the drivers since such payments are not required to be reported under sec_6053 if it is determined that the establishments are paying the taxicab companies not the taxicab drivers the establishments generally will not be required to file a form_1099 because under current law the reporting requirement does not apply if the taxicab companies are corporations but see sec_9006 of the patient protection and affordable_care_act pl enacted in date which requires information reporting for payments of dollar_figure or more for property or services to a non-tax-exempt corporation after posts-112862-10 please call me pincite-6000 or linda conway pincite-0047 if you have any further questions
